EXHIBIT 10.74

 

RUSS BERRIE AND COMPANY, INC.

CHANGE IN CONTROL SEVERANCE PLAN

 

 

The purpose of this Change in Control Severance Plan (the “Plan”) is to enable
Russ Berrie and Company, Inc., a New Jersey corporation (the “Company”), to
offer a form of income protection to “Participants” (as defined in Section 7.5
below) in the event their employment with the Company terminates under certain
circumstances due to a “Change in Control” (as defined in Section 7.2 below).

 

ARTICLE I: BENEFITS

 

1.1           Eligibility for Benefits; Benefits; Payment; and Rights of
Participants.

 

(a)           If a Participant’s employment with the Company is terminated by
the Company without “Cause” (as defined in Section 7.1 below) or by the
Participant for “Good Reason” (as defined in Section 7.4 below) (each, a
“Qualifying Termination”) during the period commencing six months prior to and
ending two years after a Change in Control, such Participant shall be paid the
applicable “Severance Benefit” (as defined below) and shall receive the
additional benefits described in this Article I. The term “Severance Benefit”
shall mean:

 

(i)                                     if the Qualifying Termination occurs
during the six-month period preceding or the one-year period following the
Change in Control, an amount equal to 150% of the Participant’s “Current Total
Annual Compensation” (as defined in Section 7.3 below); and

 

(ii)                                  if the Qualifying Termination occurs
during the second year after the Change in Control, an amount equal to 75% of
the Participant’s Current Total Annual Compensation.

 

(b)           Any Participant entitled to a Severance Benefit (in accordance
with Section 1.1(a) above) shall receive his Severance Benefit in the form of a
lump-sum payment within 30 business days after his employment with the Company
terminates or the Change in Control occurs, whichever is later, or at such
earlier time as required by applicable law.

 

1.2           Additional Benefits. A Participant entitled to receive a Severance
Benefit shall also receive the following additional benefits:

 

(a)           The Company shall cause options to purchase Company stock (“Stock
Options”) held by a Participant that are not fully vested and exercisable on the
date of the Qualifying Termination to:

 

(i)                                     if the Qualifying Termination occurs
during the six months preceding or the first year following the Change in
Control, become

 

--------------------------------------------------------------------------------


 

fully vested and exercisable as of the date of such Qualifying Termination (or,
if later, as of the date on which the Change in Control occurred); and

 

(ii)                                  if the Qualifying Termination occurs
during the second year following the Change in Control, become fully vested and
exercisable as of the date of such Qualifying Termination as to those Stock
Options that would otherwise have vested within one year after the Qualifying
Termination.

 

(b)           The Company shall cause unvested restricted shares of Company
stock (the “Restricted Shares”) held by a Participant on the date of the
Qualifying Termination to:

 

(i)                                     if the Qualifying Termination occurs
during the six months preceding or the first year following the Change in
Control, become fully vested as of the date of such Qualifying Termination (or,
if later, as of the date on which the Change in Control occurred) as to those
Restricted Shares for which the vesting restrictions would otherwise have lapsed
within one year after the Qualifying Termination; and

 

(ii)                                  if the Qualifying Termination occurs
during the second year after the Change in Control, become fully vested as of
the date of such Qualifying Termination as to those Restricted Shares for which
the vesting restrictions otherwise would have lapsed within six months after the
Qualifying Termination.

 

(c)           The Company shall for a period of 18 months (in the case of a
Qualifying Termination to which Section 1.1(a)(i) applies) or one year (in the
case of a Qualifying Termination to which Section 1.1(a)(ii) applies) following
the Qualifying Termination continue to provide to the Participant (i) use of an
automobile or payment of an automobile allowance in an amount sufficient to
compensate the Participant to substantially the same extent as if the Company
continued to provide the automobile and (ii) medical and other insurance
benefits, in each case to the extent and on substantially the same basis as
provided immediately prior to the Qualifying Termination (disregarding any
reduction described in clause (B) of the definition of Good Reason).

 

1.3           Reduction of Payments. If a Participant’s receipt of any payment
and/or non-monetary benefit under this Plan (including, without limitation, the
accelerated vesting of Stock Options and/or Restricted Shares) (collectively,
the “Plan Payments”) would cause him or her to become subject to the excise tax
imposed under Section 4999 of the Internal Revenue Code of 1986, as amended (the
“Code”), the Company shall reduce his or her Plan Payments to the extent
necessary to avoid the application of such excise tax if (i) the required
reduction does not exceed 10% of the aggregate amount of the Plan Payments and
(ii) as a result of such reduction, the net benefits to the Participant of the
Plan Payments as so reduced (after payment of applicable

 

2

--------------------------------------------------------------------------------


 

income taxes) exceeds the net benefit to the Participant of the Plan Payments
without such reduction (after payment of applicable income taxes and excise
taxes). If a reduction in Plan Payments to a Participant in the amount permitted
by clause (i) is insufficient to avoid the application of such excise tax, then
the provisions of “Exhibit A,” attached hereto and incorporated herein, shall
apply to that Participant.

 

1.4           Rights of Participants. Nothing contained herein shall be held or
construed to create any liability or obligation on the Company to retain any
Participant in its service or in a corporate officer position. All Participants
shall remain subject to discharge or discipline to the same extent as if the
Plan did not exist.

 

ARTICLE II: FUNDING

 

2.1           Funding. The Plan shall be funded out of the general assets of the
Company as and when benefits are payable under the Plan. All Participants shall
be solely general creditors of the Company.

 

ARTICLE III: ADMINISTRATION OF THE PLAN

 

3.1           Plan Administrator. The general administration of the Plan shall
be placed with the Compensation Committee of the Board of Directors of the
Company (the “Board”) or an administrative committee appointed by the Board (the
“Committee”).

 

3.2           Reimbursement of Expenses of Committee. The Company shall pay or
reimburse the members of the Committee for all reasonable expenses incurred in
connection with their duties hereunder.

 

3.3           Action by the Plan Committee. Decisions of the Committee shall be
made by a majority of its members attending a meeting at which a quorum is
present (which meeting may be held telephonically), or by written action in
accordance with applicable law. No member of the Committee may act with respect
to a matter which involves only that member.

 

3.4           Delegation of Authority. The Committee may delegate any and all of
its powers and responsibilities hereunder to other persons by formal resolution
filed with and accepted by the Board. Any such delegation shall not be effective
until it is accepted by the Board and the persons designated and may be
rescinded at any time by written notice from the Committee to the person to whom
the delegation is made.

 

3.5           Retention of Professional Assistance. The Committee may employ
such legal counsel, accountants and other persons as may be required in carrying
out its work in connection with the Plan, and the Company shall pay the fees and
expenses of such persons.

 

3.6           Accounts and Records. The Committee shall maintain such accounts
and records regarding the fiscal and other transactions of the Plan, and such
other data as may be required to carry out its functions under the Plan and to
comply with all applicable laws.

 

3

--------------------------------------------------------------------------------


 

3.7           Compliance with Applicable Law. The Company shall be deemed the
administrator of the Plan for the purposes of any applicable law and shall be
responsible for the preparation and filing of any required returns, reports,
statements or other filings with appropriate governmental agencies. The Company
shall also be responsible for the preparation and delivery of information to
persons entitled to such information under any applicable law.

 

3.8           Reimbursement of Expenses. If any contest or dispute shall arise
under this Plan involving termination of a Participant’s employment with the
Company or involving the failure or refusal of the Company to perform fully in
accordance with the terms hereof and the Participant prevails on the merits in
such contest or dispute, the Company shall, promptly after the date a court
issues a final order from which no appeal can be taken, or with respect to which
the time period to appeal has expired, reimburse such Participant for all
reasonable legal fees and expenses, if any, paid by the Participant in
connection with such contest or dispute (together with interest in an amount
equal to the J.P. Morgan Chase Bank prime rate from time to time in effect, such
interest to begin to accrue on the dates Participant actually paid such fees and
expenses through the date of payment thereof).

 

ARTICLE IV: AMENDMENT

 

4.1           Amendment. The Company reserves the right to amend, in whole or in
part, any or all of the provisions of this Plan by action of the Board at any
time; provided, that, no such amendment may reduce the benefits and payments due
to any Participant hereunder in the event of a Qualifying Termination.

 

ARTICLE V: SUCCESSORS

 

5.1           Successors. The Company shall require any successor or assignee,
whether direct or indirect, by purchase or otherwise (and whether or not by
operation of law), to all or substantially all the business or assets of the
Company, expressly and unconditionally to assume and agree to perform the
Company’s obligations under this Plan, in the same manner and to the same extent
that the Company would be required to perform if no such succession or
assignment had taken place, provided, that, no such assumption and agreement
shall be required from a successor or assignee that becomes obligated for the
Company’s obligations hereunder through a merger, consolidation or otherwise by
operation of law. In such event, the term “Company,” as used in this Plan, shall
mean the Company, as applicable, as hereinbefore defined and any successor or
assignee to the business or assets which by reason hereof becomes bound by the
terms and provisions of this Plan. Any payment or benefit to which a Participant
has become entitled under this Plan which remains unpaid at the time of such
Participant’s death shall be paid to the estate of such Participant when it
becomes due.

 

4

--------------------------------------------------------------------------------


 

ARTICLE VI: MISCELLANEOUS

 

6.1           No Duty to Mitigate/Set-off. No Participant entitled to receive a
Severance Benefit shall be required to seek other employment or to attempt in
any way to reduce any amounts payable to him pursuant to this Plan. The
Severance Benefit payable hereunder shall not be reduced by any compensation
earned by the Participant as a result of employment by another employer or
otherwise. Subject to Section 6.5, the Company’s obligations to pay the
Severance Benefits and to perform its obligations hereunder shall not be
affected by any circumstances including without limitation, any set off,
counterclaim, recoupment, defense or other right which the Company may have
against the Participant.

 

6.2           Headings. The headings of the Plan are inserted for convenience of
reference only and shall have no effect upon the meaning of the provisions
hereof.

 

6.3           Use of Words. Whenever used in this instrument, a masculine
pronoun shall be deemed to include the masculine and feminine gender, and a
singular word shall be deemed to include the singular or plural, in all cases
where the context so requires.

 

6.4           Controlling Law. The construction and administration of the Plan
shall be governed by the laws of the State of New York (without reference to
rules relating to conflicts of law).

 

6.5           Withholding. The Company shall have the right to make such
provisions as it deems necessary or appropriate to satisfy any obligations it
reasonably believes it may have to withhold federal, state or local income or
other taxes incurred by reason of payments pursuant to this Plan.

 

6.6           Severability. Should any provision of the Plan be deemed or held
to be unlawful or invalid for any reason, such fact shall not adversely affect
the other provisions of the Plan unless such determination shall render
impossible or impracticable the functioning of the Plan, and in such case, an
appropriate provision or provisions shall be adopted so that the Plan may
continue to function properly.

 

6.7           Rights Under Other Plans, Policies, Practices and Agreements.

 

(a)           Other than as expressly provided herein, the Plan does not
supersede any other plans, policies, and/or practices of the Company.

 

(b)           The Plan supersedes any other change in control severance plans,
policies and/or practices of the Company as to the Participants; provided, that,
the Plan shall not supersede any individual executed agreement or arrangement
between a single Participant and the Company in effect on January 1, 2003 or
thereafter, which agreement specifically addresses payments or benefits made or
provided upon termination of employment or in connection with a Change in
Control (an “Additional Agreement”). If a Participant is due benefits or
payments under both an Additional Agreement and the Plan and/or where the Plan
and the Applicable

 

5

--------------------------------------------------------------------------------


 

Additional Agreement have inconsistent or conflicting terms and conditions, the
Participant shall receive the greater of the benefits and payments, and the more
favorable terms and conditions to him, under the Additional Agreement and the
Plan, determined on an item-by-item basis.

 

ARTICLE VII: DEFINITIONS.

 

7.1           “Cause” shall mean: (A) refusal or repeated failure by a
Participant to perform his or her duties as an employee of the Company; (B)
gross negligence or willful misconduct by a Participant in connection with such
Participant’s employment by the Company; (C) misappropriation or fraud with
regard to the Company or its assets; or (D) conviction of, or the pleading of
guilty or nolo contendere to, a felony or, to the extent involving the assets or
business of the Company, a misdemeanor or other criminal offense; which, in the
case of clause (A) is not fully remedied (to the extent reasonably possible to
be remedied) within 15 days after the Company gives the Participant notice
thereof.

 

7.2           “Change in Control” shall mean the occurrence of any of the
following: (A) any “person” (as defined in Section 3(a)(9) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)) or group (as defined in
Rule 13d-5 under the Exchange Act), excluding any Permitted Holder or any
Permitted Group (or the members thereof) becomes the “beneficial owner” (as
defined in Rule 13d-3 under the Exchange Act) of securities of the Company
representing 25% (or such greater percentage as may then represent the
percentage of total combined voting power held by all Permitted Holders) or more
of the total combined voting power of the Company’s then outstanding securities,
other than by reason of receiving a distribution from any person referred to in
clause (vi), (vii), (viii), (ix), (x) or (xi) of the definition of Permitted
Holder; (B) as a result of any proxy solicitation made otherwise than by or on
behalf of (x) the Board, (y) one or more Permitted Holders, or (z) any Permitted
Group (or the members thereof), Continuing Directors to cease to be a majority
of the Board (a “Continuing Director” is any member of the Board who (a) was a
member of the Board on January 1, 2003, (b) first became a member of the Board
as a result of or following his election or nomination for election by the Board
at a time that Continuing Directors form a majority of the Board) or (c) first
became a member of the Board as a result of or following his election or
nomination for election by the Board with the approval of a majority of
Continuing Directors in office at the time of such appointment or nomination;
(C) the merger, consolidation or other business combination of or by the Company
(a “Transaction”), other than a Transaction immediately following which (x) the
stockholders of the Company immediately prior to the Transaction continue to be
the beneficial owners of securities of the Company or other resulting entity
representing more than a majority of the voting power in the Company or other
resulting entity, in substantially the same proportions as their ownership of
Company voting securities immediately prior to the Transaction or (y) Permitted
Holders are the beneficial owners of securities of the resulting entity
representing more than a majority of the voting power in such equity; (D) the
sale of all or substantially all of the Company’s assets, other than a sale
immediately following which (x) the stockholders of the Company immediately
prior to the sale are the beneficial owners of securities of the purchasing
entity representing more than a majority of the voting power in the purchasing
entity, in substantially the same proportions as their ownership of Company
voting securities immediately prior to the Transaction or (y) Permitted Holders
are the beneficial owners of securities of the

 

6

--------------------------------------------------------------------------------


 

purchasing entity representing more than a majority of the voting power in such
equity; (E) a recapitalization or similar transaction of the Company in which
any “person” (as defined in Section 3(a)(9) of the Exchange Act) or “group” (as
defined in Rule 13d-5 under the Exchange Act), excluding any Permitted Holder or
any Permitted Group (or the members thereof) becomes the “beneficial owner” (as
defined in Rule 13d-3 under the Exchange Act) of securities of the Company
representing 20% or more of the total combined voting power of the Company’s
then outstanding securities; or (E) the approval by the shareholders of a plan
of liquidation or dissolution of the Company.

 

7.3           “Current Total Annual Compensation” shall be the sum of the
following amounts: (A) the greater of a Participant’s highest rate of annual
salary during the calendar year in which his employment terminates or such
Participant’s highest rate of annual salary during the calendar year immediately
prior to the year of such termination; (B) the greater of a Participant’s annual
bonus compensation (prior to any bonus deferral election) earned in respect of
each of the two most recent calendar years immediately preceding the calendar
year in which the Participant’s employment terminated; and (C) the amount of the
Company’s contribution to the Participant’s 401(k) account for the last full
year prior to such termination.

 

7.4           “Good Reason” shall mean the occurrence of any of the following
events after a Change in Control without the Participant’s express written
consent: (A) material diminution in the importance of a Participant’s position,
status or authority as of the date immediately prior to the Change in Control;
(B) a material reduction in a Participant’s aggregate compensation or benefits;
(C) a failure of any successor or assign (whether direct or indirect, by
purchase, merger, consolidation or otherwise) of the Company to assume in
writing (or by operation of law in a merger) the obligations of the Company
hereunder as required by Section 5.1; or (D) the Company’s requiring the
Participant to relocate the Participant’s office outside of the metropolitan
area in which it is located immediately prior to the Change in Control (for this
purpose, the Northern New Jersey suburbs shall constitute the “metropolitan
area” for Participants whose office is located in Oakland, New Jersey or
elsewhere in the Northern New Jersey suburbs) . A termination for Good Reason
shall mean a termination by a Participant effected by written notice given by
the Participant to the Company within 30 days after the occurrence of the Good
Reason event, unless the Company shall, within 15 days after receiving such
notice, take such action as is necessary to fully remedy such Good Reason event
and give the Participant written notice thereof, in which case the Good Reason
event shall be deemed to have not occurred.

 

7.5           “Participant” shall mean such individuals as may from time to time
be designated as such by the Board or a duly authorized committee thereof.

 

7.6           “Permitted Group” means a group, as defined in Rule 13d-5 under
the Exchange Act, in which the Permitted Holders that are members of such group
have (x) beneficial ownership of voting securities of the Company having a
majority of the voting power of all voting securities of the Company that are
beneficially owned by members of the group and (y) the power to direct the
voting of a majority of the voting securities of the Company held by all members
of the group.

 

7

--------------------------------------------------------------------------------


 

7.7           “Permitted Holder” shall mean (i) the Company; (ii) any subsidiary
of the Company; (iii) any employee benefit plan sponsored or maintained by the
Company; (iv) Angelica Berrie; (v) any lineal descendent of Russell Berrie; (vi)
the Estate of Russell Berrie; (vii) The Russell Berrie 2001 Annuity Trust;
(viii) The Russell Berrie 1999 Charitable Remainder Trust; (ix) The Russell
Berrie 2002A Trust; (x) The Russell Berrie Foundation, a New Jersey Nonprofit
Corporation; (xi) any trust created pursuant to the terms of the instruments
governing or creating any of the persons referred to in clause (vi), (vii),
(viii), (ix) and (x); and (xii) any fiduciary of any of the persons referred to
in clause (vi), (vii), (viii), (ix), (x) and (xi) acting in his or her capacity
as such.

 

7.8           “year” shall mean the period from any day in a calendar year to
the same day in the immediately succeeding calendar year.

 

8

--------------------------------------------------------------------------------


 

Exhibit A

 

Gross-Up. This Exhibit A shall apply to a Participant only as provided by the
last sentence of Section 1.3 of the Plan; “Affected Participant” shall mean any
Participant to which this Exhibit A so applies.

 

(a)           For purposes of this Exhibit A, the following terms shall have the
following meanings:

 

“Payment” shall mean any payment or distribution (or acceleration of benefits)
by the Company to or for the benefit of the Affected Participant (whether paid
or payable or distributed or distributable (or accelerated) pursuant to the
terms of this Plan or otherwise, but determined without regard to any additional
payments required under this Exhibit A). In addition, “Payment” shall also
include the amount of income deemed to be received by the Affected Participant
as a result of the acceleration of the exercisability of any of the Affected
Participant’s options to purchase stock of the Company, the acceleration of the
lapse of restrictions on restricted stock of the Company held by the Affected
Participant or the acceleration of payment from any deferral plan.

 

“Excise Tax” shall mean the excise tax imposed by Section 4999 of the Code, or
any interest or penalties incurred by the Affected Participant with respect to
such excise tax.

 

“Income Tax” shall mean all taxes other than the Excise Tax (including any
interest or penalties imposed with respect to such taxes) including, without
limitation, any income and employment taxes imposed by any United States federal
(including (i) FICA and Medicare taxes, and (ii) the tax resulting from the loss
of any federal deductions or exemptions which would have been available to the
Affected Participant but for receipt of the Payment), state or local government.

 

(b)           In the event it shall be determined in accordance with this
Exhibit A that a Payment is subject to an Excise Tax, then the Affected
Participant shall be entitled to receive an additional payment (a “Gross-Up
Payment”) in an amount such that after payment by the Affected Participant of
Income Tax and Excise Tax imposed upon the Gross-Up Payment, the Affected
Participant retains an amount of the Gross-Up Payment equal to the Excise Tax
imposed upon the Payment.

 

(c)           All determinations required to be made under this Exhibit A,
including whether and when a Gross-Up Payment is required and the amount of such
Gross-Up Payment and the assumptions to be utilized in arriving at such
determination, shall be made by the public accounting firm that is retained by
the Company as of the date immediately prior to a Change in Control or, if such
accounting firm fails to agree to perform the functions contemplated by this
Exhibit A, an accounting firm of national reputation designated by the Company
(in either case,

 

9

--------------------------------------------------------------------------------


 

the “Accounting Firm”), which shall provide detailed supporting calculations
both to the Company and to the Affected Participant within 20 business days of
the receipt of notice from the Affected Participant that there has been a Plan
Payment, or such earlier time as is requested by the Company (collectively, the
“Determination”). All fees and expenses of the Accounting Firm with respect to
the matters contemplated by this Exhibit A shall be borne by the Company. Any
Gross-Up Payment, as determined pursuant to this Exhibit A, shall be paid by the
Company to the Affected Participant within ten days of the Determination. If the
Accounting Firm determines that no Excise Tax is payable, the Affected
Participant may request the Accounting Firm to furnish the Affected Participant
with a written opinion that there is a reasonable basis for that determination. 
The Determination by the Accounting Firm shall be binding upon the Company and
the Affected Participant, except as provided in paragraph (d) below. As a result
of the uncertainty in the application of Section 4999 of the Code at the time of
the Determination, it is possible that Gross-Up Payments which will not have
been made by the Company should have been made (“Underpayment”), consistent with
the calculations required to be made hereunder. In the event that the Company
exhausts its remedies pursuant to paragraph (d) below and the Affected
Participant is thereafter required to make payment of any Excise Tax or Income
Tax, the Accounting Firm shall determine the amount of the Underpayment that has
occurred and any such Underpayment shall be promptly paid by the Company to or
for the benefit of the Affected Participant.

 

(d)           The Affected Participant shall notify the Company in writing of
any claim by the Internal Revenue Service that, if successful, would require the
payment by the Company of the Gross-Up Payment or the Underpayment. Such
notification shall be given as soon as practicable but no later than five
business days after the Affected Participant is informed in writing of such
claim and shall include copies of all communications received from the Internal
Revenue Service and apprize the Company of the nature of such claim and the date
on which such claim is requested to be paid. The Affected Participant shall not
pay such claim prior to the expiration of the 30-day period following the date
on which such notice is given to the Company. If the Company notifies the
Affected Participant in writing prior to the expiration of such period that it
desires to contest such claim, the Affected Participant shall not pay such claim
unless directed to do so by the Company and:

 

(i)            give the Company any information reasonably requested by the
Company relating to such claim and provide the Company with copies of all
communications received from the Internal Revenue Service or other taxing
authority with respect to such claim, or served on it in any related litigation,
upon receipt,

 

(ii)           take such action in connection with contesting such claim as the
Company shall from time to time direct, including, without limitation, accepting
legal representation with respect to such claim by an attorney reasonably
selected by the Company,

 

(iii)          cooperate with the Company in good faith in order effectively to
contest such claim, and

 

10

--------------------------------------------------------------------------------


 

(iv)          permit the Company to control any proceeding relating to such
claim;

 

provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold the Affected Participant
harmless, on an after-tax basis, for any Excise Tax or Income Tax imposed as a
result of such representation and payment of costs and expenses. Without
limitation on the foregoing provisions of this paragraph (d), the Company shall
control all proceedings taken in connection with such contest and, at its sole
option, may pursue or forego any and all administrative appeals, proceedings,
hearings and conferences with the taxing authority in respect to such claim and
may, at its sole option, either direct the Affected Participant to pay the tax
claimed and sue for a refund or contest the claim in any permissible manner, and
the Affected Participant shall prosecute such contest to a determination before
any administrative tribunal, in a court of initial jurisdiction and in one or
more appellate courts, as the Company shall determine; provided further, that if
the Company directs the Affected Participant to pay such claim and sue for a
refund, the Company shall advance the amount of such payment to the Affected
Participant on an interest-free basis and shall indemnify and hold the Affected
Participant harmless, on an after-tax basis, from any Excise Tax or Income Tax
imposed with respect to such advance or with respect to any imputed income with
respect to such advance. Furthermore, the Company’s control of the contest shall
be limited to issues with respect to which a Gross-Up Payment would be payable
hereunder or an Underpayment and the Affected Participant shall be entitled to
settle or contest, as the case may be, any other issue raised by the Internal
Revenue Service or any other taxing authority, provided that such action by the
Affected Participant does not affect the Company’s ability to settle or contest
issues with respect to which a Gross-Up Payment would be payable or an
Underpayment.

 

(e)           If, after the receipt by the Affected Participant of an amount
advanced by the Company pursuant to paragraph (d) above, the Affected
Participant receives any refund with respect to such claim, the Affected
Participant shall promptly pay to the Company the amount of such refund
(together with any interest paid or credited thereon after payment of taxes
applicable thereto). If, after the receipt by the Affected Participant of an
amount advanced by the Company pursuant to paragraph (d) above, the proceedings
contemplated by paragraph (d) above, result in a final determination not subject
to further review or appeal to the effect that the Affected Participant is not
be entitled to any refund with respect to such claims then such advance shall be
forgiven and shall not be required to be repaid.

 

11

--------------------------------------------------------------------------------